Citation Nr: 0931867	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  99-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Daughter




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 
1953.  He died in November 1996, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.  The Veteran filed a timely Notice of Disagreement 
(NOD) in August 1998 and, subsequently, in October 1998, the 
RO provided a Statement of the Case (SOC).  In December 2006, 
the appellant filed a timely substantive appeal to the Board, 
requesting a personal hearing before the Board.  

In November 2005, the American Legion submitted a Written 
Brief Presentation on behalf of the appellant.  In a January 
2006 remand, the Board noted that the record did not contain 
an appointment notice to show that the service organization 
was authorized to represent the appellant.  As such, the 
Board remanded the appellant's claim, requesting the RO to 
contact the appellant to clarify her representation.  The 
Board also ordered the RO to provide the appellant with 
proper VCAA notice advising of her rights and 
responsibilities as well as the responsibilities of the VA 
and to clarify the appellant's desire to have a personal 
hearing.  As the RO complied with the Board's directives, the 
Board finds that the provisions of the Board's January 2006 
remand have been complied with sufficiently and will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).

At the appellant's request, in March 2008, the Board held a 
hearing by videoconference.  A transcript is of record.  
After said hearing, the appellant submitted additional 
evidence in the form of medical records with a written waiver 
of its consideration by the RO.

In April 2009, the Board requested an independent medical 
opinion as to matters involved in the instant appeal.  That 
opinion was obtained and it is of record.  Copies of the 
opinion were provided to the appellant and her 
representative.  The appellant's representative, The American 
Legion, submitted a response to this opinion to the Board in 
August 2009.  The case is now ripe for appellate review.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claim and has been 
notified of what evidence she should provide and what 
evidence the VA would obtain; there is no indication that the 
appellant has evidence pertinent to her claim that she has 
not submitted to the VA.

2.  The Veteran died in November 1996; the immediate cause of 
death was a bowel obstruction, due to recurrent gastric 
cancer.  Another significant condition contributing to death, 
but not related to the immediate cause, was chemotherapy-
induced neutropenia.  

2.  The Veteran was discharged from active service in August 
1953 due to service-incurred rheumatoid arthritis and was 
granted service connection for this disorder in 1955; service 
connection was not in effect for any other disability during 
the Veteran's lifetime.

4.  There is no medical evidence of gastric cancer until 
decades post-service.  
5.  The preponderance of medical evidence is against a nexus 
between the Veteran's fatal gastric cancer and any incident 
of service, to include the use of aspirin for his rheumatoid 
arthritis; the preponderance of the evidence is also against 
a finding that treatment for the Veteran's rheumatoid 
arthritis, to include aspirin and non-steroidal anti-
inflammatory drugs (NSAIDs), caused, aggravated or materially 
contributed to his fatal gastric cancer.

6.  A service-connected disability did not cause or 
materially contribute to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance the VA will provide to 
a claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  In order to meet the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that June 1997, May 1998, May 1999, and 
December 2006 letters substantially satisfied the provisions 
of 38 U.S.C.A. § 5103(a).  In the June 1997 and May 1998 
letters, the appellant was informed about the information and 
evidence not of record that was necessary to substantiate her 
claims.  Specifically, the appellant was advised of the need 
to provide medical evidence indicating the existence of a 
nexus between the treatment for the Veteran's service-
connected arthritic disorder and the cause of his death, 
specifically gastric cancer.  In the December 2006 VCAA 
letter, the RO provided the information and evidence that the 
VA would seek to provide; and the information and the 
evidence the appellant was expected to provide.  However, 
most of these letters were not issued to the appellant prior 
to the July 1997 rating decision from which this appeal 
arises.  Additionally, subsequent to the issuance of the 
December 2006 notice, the RO did not re-adjudicate the 
appellant's claim by providing a Supplemental Statement of 
the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  

Regarding the failure to provide information regarding the 
provision of evidence, the Board finds this to be harmless 
error.  In Overton v. Nicholson, the Court stated that the 
VA's failure to provide a claimant with notice regarding the 
information and evidence necessary to substantiate a claim 
was a first-element notice error.  See Overton v. Nicholson, 
20 Vet. App. 427, 436 (2006).  For example, the Court 
indicated that it would be considered first-element notice 
error where the VA failed to advise a claimant that a 
service-connection claim generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  The Court stated "[t]his error 
fails to provide a key element of notice to the claimant of 
what it takes to substantiate a claim, thereby precluding a 
claimant from participating effectively in the processing of 
his or her claim, substantially defeating the very purpose of 
section 5103(a) notice."  Id.  Accordingly, "even if the 
appellant fails to assert specifically how any alleged notice 
error prejudiced him or her, the substantive nature of that 
alleged notice error is such that the error, if found, has 
the natural effect of producing prejudice."  Id.  The Court 
also held that the VA's failure to provide notice on who 
should provide what information and evidence are considered 
second and third element notice errors and that an allegation 
of these errors alone does not demonstrate that an appellant 
was precluded from effectively participating in the 
processing of his or her claim.  Id.  Therefore, these latter 
(2nd and 3rd element) errors must be pled with specificity 
with regard to both the error and how the appellant was 
prejudiced.  Id.   

The Board notes that, in this instance, the appellant has not 
demonstrated or even pled prejudicial error regarding a 
failure to notify her regarding the provision of evidence.  
Moreover, throughout the pendency of this appeal, the 
appellant has demonstrated actual knowledge regarding the 
rules for submission of evidence.  As evidenced in the claims 
file, the appellant has provided information to the VA of the 
contact information for the Veteran's medical providers, 
allowing for the VA's acquisition of pertinent medical 
records.  Moreover, in support of her claim, the appellant 
has submitted both lay statements and a medical opinion 
indicating a nexus between the Veteran's arthritis treatment 
and his fatal cancer.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007); accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to Veteran resulted in defective VCAA notice when the 
Veteran displayed actual knowledge of the information and 
evidence necessary to substantiate her claim).  As such, the 
Board finds the failure to provide timely information 
regarding the second and third elements of service connection 
not to be prejudicial in this matter.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for dependency and 
indemnity compensation (DIC) (to include service connection 
for the cause of the Veteran's death), the VA must perform a 
different analysis depending upon whether a Veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.  The Board notes that the June 1997 and May 1998 
letters advised the appellant of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the Veteran's death based on a previously 
service-connected condition.  However, neither letter 
included a list of the conditions for which the Veteran was 
service-connected at the time of his death.  However, in an 
April 1998 letter, the appellant indicated that she was aware 
that the Veteran was service-connected for arthritis at the 
time of his death.  See Sanders, supra.  

The Board also finds that any defect regarding the timing of 
notice in this case was harmless error.  The appellant is 
represented by an accredited service organization and, 
through her representative, has demonstrated that she is 
aware of the information and evidence not of record that was 
necessary to substantiate her claim on appeal; the 
information and evidence that the VA would seek to provide; 
and the information and evidence the appellant was expected 
to provide.  Under such circumstances, any error with respect 
to the timing of the notice is harmless.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The Board notes that, until the December 2008 notice, the VA 
did not provide any information concerning the evaluations or 
the effective dates that could be assigned should service 
connection be granted.  See Dingess, supra.  However, the 
assignment of a rating is not relevant to a cause of death 
claim and since this decision affirms the denials of service 
connection, the appellant is not prejudiced by the failure to 
provide her further information regarding the assignment of 
an effective date.  That is, as the Board finds that service 
connection is not warranted for the claim for service 
connection for the cause of the Veteran's death, no effective 
date will be assigned and any question as to such assignment 
is rendered moot.  

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the appellant.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  As noted previously, in April 2009, the Board 
requested an independent medical opinion from an oncologist 
as to matters involved in the instant appeal.  Such 
development was accomplished and copies of the opinion were 
provided to the appellant and her representative.  The 
physician who authored the opinion works in the division of 
gastroenterology and hepatology and in reviewing his 
biography, the Board notes that he has clinical and research 
interests in gastrointestinal disease epidemiology, and H. 
pylori and gastric cancer.  Moreover, he currently directs a 
gastric cancer epidemiology program.  Considering his 
background in gastric cancer research and treatment, the 
Board finds that request for an opinion from a specialist has 
been complied with.  

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  Service Connection.  

a.  Factual Background.  The appellant essentially claims 
that the Veteran's fatal gastric cancer was related to 
treatment provided for a service-connected arthritic 
condition.  Specifically, the appellant contends that in-
service treatment for arthritis, consisting of the ingestion 
of large amounts of aspirin, caused the Veteran's gastric 
cancer.  Alternatively, the appellant argues that the 
prescription of non-steroidal anti-inflammatory drugs 
(NSAIDs) following service might have delayed the discovery 
of the Veteran's gastric cancer, thereby hastening his death.  

The service treatment records show that in a February 1953, 
the Veteran was diagnosed rheumatoid arthritis.  Treatment 
for the disorder included aspirin.  A subsequent May 1953 
service treatment record also includes a notation of 
treatment with aspirin.  In these records, neither clinician 
noted the dosage amounts.  The service treatment records are 
negative for any findings relating to carcinoma of the 
stomach or any other type of cancer or neutropenia.

Service personnel records indicate that the Veteran was 
discharged medically for rheumatoid arthritis.  

In March 1955, the Veteran was granted service connection for 
rheumatoid arthritis, rated as zero percent disabling.

In a February 1989 private treatment record, the examiner 
noted that the Veteran weighed 254 1/2 pounds.  After physical 
examination, the assessment was fairly controlled 
hypertension, alcohol abuse, and cigarette abuse.  Subsequent 
treatment records, dated through 1990, indicate treatment for 
both alcohol and cigarette abuse.  In a February 1990 
treatment record, the Veteran reportedly stated that he drank 
at least one-half a fifth of whiskey every day.  At that 
time, he weighed 268 pounds.  In an October 1990 private 
treatment record, the examiner assessed the Veteran with 
diabetes mellitus.  

In an April 1992 private treatment record, the Veteran 
reportedly stated that he was not taking his required 
medications and had continued drinking heavily until January 
of that year.  At that time, he started drinking moderately 
and then stopped 45 days prior to the examination.  At the 
time, he weighed 250 1/4 pounds.  The assessment, in part, was 
diabetes mellitus and hypertension.  

Private treatment records indicate that the Veteran was 
diagnosed in February 1993 with gastric cancer, at which time 
a partial gastrectomy was performed.  A malignant small bowel 
obstruction was discovered in 1996.  The Veteran underwent 
surgery and received both radiation therapy and chemotherapy, 
but died a few months later in November 1996.  The immediate 
cause of death listed on the death certificate was bowel 
obstruction due to recurrent gastric cancer of three months' 
duration.  Chemotherapy-induced neutropenia was listed as a 
significant contributing condition.

Throughout the pendency of this appeal, the appellant has 
submitted testimony, statements, and evidence in support of 
her claim.  In an April 1998 statement, the appellant stated 
that the military gave the Veteran 30 aspirin per day during 
service.  She indicated that this dosage of aspirin caused 
severe damage to the Veteran's stomach, contributing to a 
progressively worse digestive state and intense pain 
throughout the remaining years of his life.  

In an additional April 1998 statement, the appellant stated 
that a doctor told her that excessive aspirin dosages during 
an earlier period of her husband's life may have caused his 
gastric cancer.  However, she indicated that the doctor in 
question had a contract with the military and would not 
repeat the same statement he made to her at the initial 
diagnosis.  

In another April 1998 statement, the Veteran's brother 
reported having conversations with the Veteran regarding his 
medical condition.  During these conversations, the Veteran's 
brother stated that the Veteran recalled taking as many as 30 
aspirin per day during service.

At a March 2008 Board hearing, the appellant testified that 
her husband experienced difficulty with digestion and 
vomiting later in life.  She indicated that his diet was 
generally good, consisting of little meat and mostly fruits 
and vegetables.  (Hearing Transcript, page 5).  She testified 
that the doctor who diagnosed cancer told her that it was 
caused by the use of non-steroidal anti-inflammatory drugs 
(NSAIDs).  (Hearing Transcript, page 6).  The appellant also 
mentioned a pharmacist who told her that, for rheumatoid 
arthritis, the recommended dosage was 3.2 to 6 grams of 
aspirin per day.  (Hearing Transcript, page 7).  She stated 
that the Veteran took 22 grams per day of aspirin during 
service.  (Hearing Transcript, page 8).  The appellant 
indicated that the Veteran had gastric problems beginning 
around 1987, although she thought that he could have had them 
for a longer period.  (Hearing Transcript, pages 13-14).  

Additionally, the appellant submitted numerous documents 
regarding gastric cancer and/or NSAIDs.  Amongst these 
documents, in an article published in the Journal of the 
National Cancer Institute, the researchers found that long-
term use of aspirin and NSAIDs is associated with a 
statistically significant, dose-dependent reduction in the 
risk of gastric cancer.  That same study also found an 
inverse dose relationship between the frequency of NSAID use 
and the risk of gastric cancer.  See Wei Hong Wang et. al., 
Non-steroidal Anti-inflammatory Drug Use and the Risk of 
Gastric Cancer: A Systematic Review and Meta-Analysis, 95 J. 
NAT'L CANCER INST, December 23, 2003, at 1784.  

Reviewing the medical opinions on file, in a January 1997 
medical opinion, Dr. C.G., M.D. (Initials used to protect 
privacy), a military oncologist who treated the Veteran after 
his recurrence of gastric cancer, noted that the Veteran was 
at high risk for the development of gastric cancer prior to 
onset because he was a heavy smoker with a history of alcohol 
abuse.  In reviewing the medical records, the clinician noted 
that the Veteran had a upper GI (gastrointestinal) (X-ray) 
series performed in 1990.  Although the results of this 
examination were not included in the file, the totality of 
the evidence indicated that the results were normal.  The 
Veteran next had complaints of four days of abdominal 
discomfort in May 1992 which passed without any intervention 
required.  When the Veteran returned in March 1993 with a 
more persistent complaint of abdominal pain, an upper 
endoscopy was performed and the cancer was found.  Dr. C.G. 
indicated that, in his opinion, the Veteran's continued 
alcohol abuse, which did not end until 1992, was the main 
factor in confounding a diagnosis of gastric cancer.  Dr. 
C.G. determined that the Veteran's "chronic intake of non-
steroidal anti-inflammatory drugs did not begin until April 
1992."  There were no persistent stomach problems until 
March 1993, at which time he was diagnosed with gastric 
cancer.  The doctor opined that "it is possible that [the 
Veteran's] use of non-steroidals for rheumatoid arthritis 
from mid 1992 to early 1993 may have contributed to some 
delay in diagnosis of his gastric carcinoma."  Given the 
non-recurrence of the tumor for almost three years, he 
believed that it was a slow growing malignancy.  As such, the 
delay in diagnosis of less than one year may have had some 
influence on the Veteran's chance of survival, but the 
clinician guessed that it had to be somewhere in the range of 
30 percent or less.  

In a June 1999 private medical opinion Dr. D. S., M.D., the 
Veteran's treating physician as of 1993, indicated that he 
had reviewed the Veteran's medical records dating as far back 
as the 1950's, researched medical literature regarding the 
subject matter, and utilized his own knowledge of 
gastrointestinal disorders.  In this report, Dr. D.S. opined 
that treatment for the Veteran's service-connected arthritis 
"could be" linked to his gastric cancer.  Specifically, he 
stated that the Veteran started using nonsteroidal anti-
inflammatory drugs during service and continued to do so for 
several decades.  While the doctor recognized that the link 
between anti-inflammatory drugs and gastric cancer was "as 
yet unproven," he stated that "a sizeable percentage of 
patients diagnosed with gastric cancer use or have used anti-
inflammatory drugs for control of arthritic complaints."  He 
also stated that "there is a common histologic pattern seen 
microscopically in patients with NSAID induced gastric injury 
and those with gastric cancer."  

Moreover, Dr. D.S. stated that, had the Veteran complained of 
gastrointestinal symptoms intermittently, "one would have 
expected that early endoscopy would have demonstrated 
significant inflammatory disease of the stomach perhaps with 
frank ulceration."  Dr. D.S. noted that, had the Veteran's 
symptoms been pursued earlier, an examiner could have 
diagnosed the cancer in a premalignant or more treatable 
state.  He stated that the Veteran's previous examiners "may 
have attributed" upper abdominal symptoms to NSAID usage 
and, as such, set aside the Veteran's complaints.  He likened 
the situation to that of a colon cancer patient who develops 
symptoms, only to have his physicians ascribe the symptoms to 
hemorrhoids.  After he reviewed the record, he stated that he 
"became increasingly suspicious that insufficient attention 
was paid to [the Veteran's] gastrointestinal symptoms during 
times when most benefits could have been derived."  

Dr. D.S. also explained that the 1993 pathology specimen 
indicated the presence of multiple H. pylori organisms in the 
Veteran's stomach.  He acknowledged that "there is no clear 
medical evidence that the presence of H. pylori in the face 
of patients using anti-inflammatory drugs synergistically 
increases the risk for gastric malignancy."  Nonetheless, he 
"raise[d] the issue of a possible H. pylori contribution."  

In his conclusion, Dr. D.S. stated that "none of us will 
ever know why [the Veteran] developed gastric cancer."  He 
indicated that what he tried to describe in his letter was 
that the Veteran "was unfortunately and inadvertently placed 
in harm's way through the use of these medications which were 
recommended to him in good faith."  He stated that it was 
"extremely difficult to ignore or to view as more than a 
coincidence that [the Veteran] developed a malignancy in the 
one organ that happens to be the major target of injury of 
people using NSAID's."  Furthermore, he stated that the 
Veteran died at a relatively young age.  He concluded that 
while "one cannot be certain whether his symptoms reflected 
anti-inflammatory drug injury, H. pylori infection or both . 
. . it would be difficult to dismiss this claim as anything 
but credible and convincing."  (Emphasis added.)  
In addition, an August 2005 medical opinion by R. W., M.D., a 
VA oncologist, acknowledges that the Veteran had been taking 
aspirin and NSAIDs since being diagnosed with rheumatoid 
arthritis in 1953.  However, the doctor noted that the 
Veteran "was in the age group that develops gastric cancer . 
. . was obese . . . [and] used tobacco and alcohol."  Dr. 
R.G.W. opined that these factors caused the Veteran's gastric 
cancer and cited several medical studies for support.  He 
also cited a study that found that aspirin use and the use of 
nonsteroidal anti-inflammatory drugs have been associated 
with a decreased risk of developing gastric carcinoma.  The 
doctor determined that the Veteran's use of these medications 
did not cause or delay the diagnosis of gastric cancer, and 
that he was appropriately diagnosed and treated for this 
condition.

In a May 2009 independent medical opinion, Dr. D.M., M.D., 
indicated that he had reviewed the Veteran's medical records 
and the submitted medical opinions in the file.  He noted 
that, prior to his death, the Veteran was diagnosed with: 
non-cardia adenocarcinoma, H. pylori-associated, lymph node 
positive.  The Veteran had a small bowel obstruction in 1996 
and was treated with surgery, chemotherapy, and radiation 
therapy, but succumbed later in 1996.  The clinican indicated 
that exposures potentially related to the development of 
gastric cancer were H. pylori infection, tobacco, and 
alcohol.  

In explaining the pathophysiology, Dr. D.M. stated that the 
Veteran's cancer was a multifactorial disease.  The dominant 
etiologic factors were H. pylori infection, including 
bacterial virulence factors and host susceptibility genetic 
factors.  He noted that studies postulated these two factors 
to be synergistic.  Additional environmental factors were 
suggested to also contribute to a lesser extent, including 
dietary nitrate exposure, lack of antioxidant nutrients, 
tobacco, and alcohol.  Dr. D.M. stated that two decades of 
research supported the concept of gastric cancer being 
classified as an "infectious cancer."  

In exploring the effects of aspirin and NSAIDs, Dr. D.M. 
stated that the bulk of the scientific literature suggested 
that the use of aspirin and NSAIDs was protective with 
respect to non-cardia gastric adenocarcinoma.  (Emphasis in 
original).  He noted that a recent study by the National 
Cancer Institute underscored a probable protective effect for 
both aspirin and NSAIDs.  He also noted that chemoprevention 
trials with both agents had been considered, as in the case 
of colon polyp and cancer prevention.  

In reviewing the other medical opinions on file, he noted 
that Dr R.W. stated that the Veteran's "use of NSAID 
medications ha[d] no role in the causation...."  Dr. D.M. 
concurred with that statement, having found, in his own 
opinion, that the use of NSAIDs was less likely to have been 
a causative factor.  In addition, he noted that Dr. D.S. 
suggested a causal link between NSAID use and gastric cancer 
when he stated in his report that the Veteran "was 
inadvertently placed in harm's way through the use of these 
[NSAID] medications."  Dr. D.M. stated that the evidence did 
not support this statement.  Also, he noted that in Dr. 
D.S.'s report, he made several references to the analogy with 
colon cancer, which was also not supported in the medical 
literature.  Dr. D.M. stated that ample evidence existed 
illustrating the protective effects of aspirin and NSAIDs 
with respect to the development of colon polyps.  Finally, 
Dr. D.M. noted that Dr. C.G. stated that the Veteran's use of 
NSAIDs "may have contributed to some delay in diagnosis of 
his gastric cancer."  Dr. D.M. noted that, in this 
statement, Dr. C.G. did not address the issue of causation of 
gastric cancer by either aspirin or NSAIDs.  As such, Dr. 
D.M. did not disagree with the conclusions in Dr. C.G.'s 
review.  

In his summary, Dr. D.M. stated that the dominant factors in 
the development of gastric cancer in the majority of 
individuals were chronic H. pylori infection, host 
susceptibility genetics, and diet.  He indicated that the use 
of aspirin and NSAIDs may, in fact, have been protective.  As 
such, when answering whether it was at least as likely as not 
(50 percent or greater probability) that the Veteran's 
gastric cancer was causally related to his in-service use of 
aspirin, Dr. D.M. stated that the Veteran's in-service use of 
aspirin in 1953 was less likely to have been a causative 
factor for the development of gastric cancer.  He also stated 
that intermittent aspirin use in 1953 was not an etiologic 
factor in the development of gastric cancer in 1993.  When 
questioned as to whether the chronic use of NSAIDs in 1992 
through 1993 was a causative factor in the Veteran's cancer, 
the clinician stated that the initiation of chronic NSAIDs in 
1992 was less likely to have been a causative factor.  He 
attached a bibliography of the medical literature he cited in 
his report.  

b.  Law and Regulations.  Service connection may be 
established for the cause of a Veteran's death when a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310.

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service, 
there is a presumption of service connection for a malignant 
tumor, if the disability is manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  Having reviewed the evidence of record, the 
Board finds that preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death.  Specifically, the preponderance of the 
competent (medical) evidence weighs against a finding that 
the Veteran's fatal gastric cancer was causally linked to his 
treatment for his service-connected rheumatoid arthritis, 
which consisted of aspirin and NSAIDs, during and after 
service.  

The Veteran's death certificate indicated that he died 
November 1996 of a bowel obstruction, due to recurrent 
gastric cancer.  There is no medical evidence of a malignant 
tumor during service or for many years thereafter.  See 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; regarding 
a one year presumption for malignant tumors; see also Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding that 
lapses in time are factors for consideration in deciding a 
service connection claim).  There is no competent evidence 
that links his fatal gastric cancer to any incident of 
service other than treatment (aspirin) for his rheumatoid 
arthritis.

With respect to the competent evidence that addresses the 
appellant's contention that there was a causal relationship 
between the Veteran's gastric cancer and his use of aspirin 
and NSAIDs to treat his service-connected rheumatoid 
arthritis, the Board finds that there are four medical 
opinions of record that address this question.  To some 
extent these opinions are conflicting in nature.  In such a 
circumstance, the Board must determine how much weight should 
attach to each medical opinion of record and to provide 
adequate reasons and bases upon its adoption of one medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (noting that the Board may "favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases").  In 
addition, the Board notes that it may place greater weight on 
one medical opinion over another, depending on factors such 
as reasoning employed and whether or not, and the extent to 
which, the examiner reviewed prior clinical records and other 
evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) ("The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches").

In his January 1997 medical report, Dr. C.G., M.D. did not 
present an opinion as to whether the Veteran's in-service use 
of aspirin had a causative effect on his development of 
gastric cancer.  However, in his report, Dr. C.G. noted that 
the Veteran was at high risk for the development of gastric 
cancer because he was a heavy smoker and had a history of 
alcohol abuse.  Having reviewed the treatment records, he 
noted that the Veteran's post-service "chronic intake of 
non-steroidal anti-inflammatory drugs did not begin until 
April 1992."  The doctor opined that "it is possible that 
[the Veteran's] use of non-steroidals for rheumatoid 
arthritis from mid 1992 to early 1993 may have contributed to 
some delay in diagnosis of his gastric carcinoma."  
(Emphasis added).  The clinician added that, while a delay in 
diagnosis of less than one year may have had some influence 
on the Veteran's chance of survival, he guessed that it had 
to be somewhere in the range of 30 percent or less.  
(Emphasis added.)  The Board finds that an opinion indicating 
that the contended causal relationship was possible or that 
NSAID usage may have contributed to a delay in diagnosis is 
speculative in nature and of no probative value.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (finding that 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).  See also 38 
C.F.R. § 3.102 (finding of service connection may not be 
based on a resort to speculation or even remote possibility).  
With respect to the consequences of a possible delay in 
diagnosis, Dr. C.G. only put the odds of it having any 
influence on the Veteran's chances of surviving gastric 
cancer at 30 percent, thereby making it less likely than not.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (noting that 
service connection is granted when the evidence when an 
approximate balance of positive and negative evidence, 50 
percent or greater, exists).   

In the June 1999 private medical opinion, Dr. D. S., M.D. 
indicated that he was the Veteran's treating physician as of 
1993.  In reviewing this report, the Board notes at the 
outset that the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a Veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471-473 (1993).  Reviewing Dr. D.S.'s 
opinion, the Board finds that it is somewhat speculative in 
nature.  For example, in discussing potential causation, the 
clinician opined that treatment for the Veteran's service-
connected arthritis could be linked to his gastric cancer.  
(Emphasis added).  See 38 C.F.R. § 3.102; Tirpak, supra.  
However, as explained below, when read in its entirety, it 
does lend some support to the contended causal relationship.

Dr. D. S. stated in his report that "a sizeable percentage 
of patients diagnosed with gastric cancer use or have used 
anti-inflammatory drugs for control of arthritic 
complaints", but also indicated that the link between anti-
inflammatory drugs and gastric cancer was as yet 
"unproven".  In his conclusion, while Dr. D.S. stated, "it 
would be difficult to dismiss this claim as anything but 
credible and convincing," he also indicated that that "none 
of us will ever know why [the Veteran] developed gastric 
cancer."  (Emphasis added).  The Board notes that, although 
Dr. D.S. suggests that the drugs used to treat the Veteran's 
disorder might have caused his gastric cancer or resulted in 
a delay in diagnosis of same, his opinion arguably falls 
short of the equipoise burden of proof applicable to this 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Nevertheless, while the phrase "could be" alone renders an 
opinion entirely speculative, the physician's use of the 
phrase "it would be difficult to dismiss this claim as 
anything but credible and convincing", when read alone, 
obviously supports the claim.  

In his report, while Dr. D.S. indicated that H. pylori 
infection might have contributed to the Veteran's fatal 
cancer (emphasis added), which is again is speculative, and 
he noted that "there [wa]s no clear medical evidence that 
the presence of H. pylori in the face of patients using anti-
inflammatory drugs synergistically increase[d] the risk for 
gastric malignancy."  (Emphasis added).  The Board notes 
that whether H. pylori caused the Veteran's death is not 
relevant unless that infection can be causally linked to 
either service.  Dr. D.S. also suggests that the use of 
NSAIDs may have delayed the diagnosis of gastric cancer.  
(Emphasis added.)  He further noted that, in reviewing the 
Veteran's records, he became increasingly suspicious that the 
Veteran's previous examiners may have attributed his upper 
abdominal symptoms to NSAID usage and, as such, set aside the 
Veteran's complaints.  (Emphasis added).  Here again, the 
opinion is couched in speculative terms but it includes the 
phrase increasingly suspicious.  

The Board notes that, despite indicating that he reviewed the 
claims file and medical literature, Dr. D.S. referred to very 
few records in his analysis and did not include references to 
any specific medical literature throughout his report.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (holding that that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion).  

In view of the foregoing, the Board finds that the opinion of 
Dr. D.S. supports the claim that the Veteran's gastric cancer 
was linked to treatment for his service-connected rheumatoid 
arthritis but the probative value of the opinion is 
diminished primarily by its tentative nature and also by the 
lack of support by citation to the medical literature.  

In the August 2005 medical opinion, R. W., M.D, the VA 
oncologist, stated that the Veteran took aspirin and NSAIDs 
since being diagnosed with rheumatoid arthritis in 1953.  
However, the doctor noted that the Veteran "was in the age 
group that develops gastric cancer . . . was obese . . . 
[and] used tobacco and alcohol."  Dr. R.G.W. opined that 
these factors caused the Veteran's gastric cancer and cited 
several medical studies for support.  He also cited a study 
that found that aspirin use and the use of nonsteroidal anti-
inflammatory drugs had been associated with a decreased risk 
of developing gastric carcinoma.  The doctor determined that 
the Veteran's use of these medications did not cause or delay 
the diagnosis of gastric cancer, and that he was 
appropriately diagnosed and treated for this condition.  As 
such, Dr. C.G.'s medical opinion weighs against the 
appellant's claim for service connection.  The fact that this 
opinion was nonspeculative and nature and authored by an 
oncologist enhances its probative value.

In reviewing the May 2009 independent medical opinion, 
authored by Dr. D.M., the Board notes that the clinician made 
his determination after reviewing the Veteran's claims file 
and the medical literature.  Unlike Dr. D.S., in his report, 
Dr. D.M. made specific references to medical articles in his 
analysis and included a complete bibliography with his 
report.  He noted the dominant etiologic factors related to 
the Veteran's cancer, such as H. pylori infection and host 
susceptibility genetic factors.  He indicated additional 
environmental factors that were suggested to contribute, such 
as dietary nitrate exposure, lack of antioxidant nutrients, 
tobacco, and alcohol.  In discussing a possible nexus between 
the use of aspirin and NSAIDs and the Veteran's fatal gastric 
cancer, Dr. D.M. noted that two specific studies suggested 
that the use of aspirin and/or NSAIDs was protective against 
cancer.  In his report, he referred to the three previous 
medical reports in the claims file and, where necessary, 
explained his difference in opinion.  For example, he noted 
that the evidence did not support Dr. D.S.'s opinion that the 
Veteran was "placed in harm's way" through the prescription 
of NSAIDs, because the medical literature suggested that such 
drugs would have a protective effect against the formation of 
cancer polyps.  After examining the evidence, he concluded 
that it was less likely than not that the use of 
aspirin/NSAIDs caused the Veteran's fatal gastric cancer.  
Noting the thoroughness of the Dr. D.M.'s opinion, the review 
of the claims file, the references to medical literature, the 
absence of speculative language, and the explanation of his 
findings in light of contradictory opinions, the Board finds 
that the clinician's opinion is of substantial probative 
value in this matter.  See Prejean v. West, 13 Vet. 444, 448 
(2000).  

Throughout this appeal, the appellant has asserted that the 
Veteran's fatal gastric cancer was caused by the ingestion of 
large quantities of aspirin during service.  However, the 
appellant has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to the etiology of the diseases that caused the Veteran's 
death, to include gastric cancer.  As such, her lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In addition, the appellant asserts that a 
doctor told her that the Veteran's use of aspirin during 
service caused his gastric cancer.  However, her account of 
what a health care provider purportedly said, filtered as it 
is through a layperson's sensibilities, is not competent 
medical evidence and lacks probative value.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995). 

With respect to the medical articles submitted by the 
appellant, medical articles or treatises can provide 
important support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The 
Board notes that the medical articles are either generic 
descriptions of gastric cancer or studies that, on their 
face, do not support her position.  For example, the article 
from the Journal of the National Cancer Institute indicates 
that use of NSAIDs is protective against cancer.  Thus, the 
medical articles and reports of congressional testimony 
submitted by the appellant Veteran do not support the 
contended causal relationship between gastric cancer and the 
use of aspirin or NSAIDs.  

For the foregoing reasons, the Board finds that the competent 
evidence, to include the opinions from Dr, R.W., a VA 
oncologist and the opinion from A VHA medical specialist, Dr. 
D.M., outweighs the evidence that supports the claim, which 
consists primarily of Dr. D.S.'s opinion.  As such, the Board 
finds that the preponderance of the competent evidence is 
against the finding of a nexus between the Veteran's fatal 
gastric cancer and his use of aspirin and NSAIDs to treat his 
service-connected rheumatoid arthritis during and after 
service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the Veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


